Mr. Justice Wole,
dissenting.
This was originally a complaint to annul a mortgage proceeding and for other purposes. The defendant filed a cross complaint. The complaint set up three causes of action, all looking to the annulment of the mortgage proceeding as this was the final prayer for relief. The District Court of San Juan denied two of the causes of action, sustained the third and held the cross complaint to be good. From everything decided against her the complainant, Modesta Concepción Cosme, as the natural guardian (patria potestas) of her minor children, appealed. The defendant, the original mortgage creditor, took no appeal.
A little while after taking this appeal the plaintiff came into court and moved for the execution of the judgment in so far as it was in its favor and, in effect, as the mortgage proceeding was null and void asked to be restored to the possession of the property. The judgment, however, con7 sidering the cross-complaint, had declared that the defendant should recover a certain amount by reason of the existence of the mortgage credit. The court held that the judgment was an entirety and not divisible, and more especially that the execution was prevented by reason of the appeal and hence made an order overruling the motion for execution. From the order overruling the motion for execution of the judgment the plaintiff appealed.
Section 297 of the Code of Civil Procedure provides:
“'Whenever an appeal is perfected, it stays all further proceedings in the court below, upon the judgment or order appealed from,' or upon the matters embraced therein -f but the court below may proceed upon any other matter embraced in the action, and hot affected by -the order appealed from. ” ’
*779The argument of the appellant is that she conld be put into possession of the property -without disturbing the other pronouncements of the judgment or the other claims made by her involved in her own appeal. Various cases from California are cited by appellant but the facts are different. On the other hand,- the decisions of this court tend to show that in all cases an appeal suspends a judgment. Rivera v. Martínez, 27 P.R.R. 439; Buxó et al. v. Buxó et al., 18 P.R.R. 188; and Fernández v. People, 15 P.R.R. 605.
The plaintiff herself appealed. She had the opportunity of being content with the judgment and ask for the restoration of the property if such restoration could be absolutely ordered.
The court held that the pronouncements of the judgment were interdependent but did not enter into a real discussion of why they were "so interdependent.
Examining the judgment, I think that the relief granted to the plaintiff was not in terms dependent upon the relief granted the defendant. "When a mortgage proceeding is declared null and void the plaintiff has a right to have the possession of the property restored to him. The court did not make the restoration dependent upon the payment of the mortgage. What I maintain is that the judgment is necessarily suspended by the plaintiff’s own action and by our uniform decisions the appeal suspends the execution of the judgment. The English text differs from the Spanish text and the words “but the court below may proceed upon any other matter embraced in the action, and not affected by the order appealed from” do not refer to anything comprehended in the judgment itself, but to matters that are not determined by the judgment. In any event, the first part of section 297, supra, is definite and decisive.
I have a few additional considerations apparently not touched upon by the court or the parties. The appeal taken by the- plaintiff from the judgment necessarily prevented the defendant from executing that part of the judgment which *780gave him a relief on Ms cross complaint, even though, in the final analysis it was only a judgment for the recovery of m oney.
One need not spend a great amount of time in analyzing tlie judgment in favor of the defendant because I think it is evident that the executionability in favor of the defendant was definitely suspended by the appeal taken by plaintiff. The defendant, who also could have appealed but did not, would have his hands utterly tied during all the pendency of the appeal while the present appellant would be definitely in possession of the property to do with it what any other property owner might do. The effect of the appeal without a supersedeas then, would be that the appellee, the mortgage creditor, could take no steps to enforce his mortgage. The idea of the defendant in filing the cross complaint was to get some cross-relief and the very purpose of this pleading would thus be defeated. Naturally, the plaintiff had a right to be restored to possession and that right might have persisted if she herself had not, as it happens, tied up the execution of the judgment by the other side.
Therefore, I dissent.